UNITED STATES DISTRICT COURT
MIDDLE DIS'I`RICT OF FLORIDA

 

TAMPA DIVISION

DAVID SAINVAL,

Petitioner,
-vs- Case No. 8:16-cv-607-T-02CPT
SECRETARY, DEPARTMENT
OF CORRECTIONS,

Respondent.

/
_(M

David Sainval, a Florida prisoner, initiated this action for habeas corpus relief pursuant to 28
U.S.C. Section 2254 (Dkt. l). Upon consideration of the petition, the court ordered Respondent to show
cause why the relief sought in the petition should not be granted (Dkt. 5). Thereafter, Respondent filed
a response in opposition to the petition (Dkt. 8).

Mr. Sainval alleges one ground for relief in his petition:

Trial counsel rendered ineffective assistance of counsel for failing to object to the charging

information which alleged the offenses of burglary and theft not being in compliance with

Florida law thereby waiving any challenge to the invalid information without Defendant’s

knowledge (Dkt. 1, p. 6).
I. PROCEDURAL HISTORY

Mr. Sainval was convicted by a jury of burglary of a dwelling and theft (Respondent’s Ex. 1,
record pp. 41-42). He was sentenced to 15 years in prison to be followed by 10 years probation on the
burglary conviction and time served on the theft conviction (Id., record pp. 73-83). His convictions and

sentences were affirmed on appeal (Respondent’s Ex. 3).

He flled a motion for post-conviction relief under Rule 3.850, Florida Rules of Criminal

Procedure, in which he raised seven grounds for relief (Respondent’s Ex. 5 ). Ground l was summarily
denied, and the state post-conviction court directed the State to respond to Grounds 2 through 7
(Respondent’s Ex. 6, record pp. 96-102). After the State responded, an evidentiary hearing was held on
Grounds l through 7 (Respondent’s Ex. 7). The motion was thereafter denied (Respondent’s Ex. 8), and
the denial affirmed on appeal (Respondent’s Ex. 9).

Mr. Sainval thereafter filed his federal habeas petition in this court (Dkt. 1).
II. GOVERNING LEGAL PRINCIPLES

Because Petitioner filed his petition after April 24, 1996, this case is governed by 28 U.S.C. §
2254, as amended by the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). Penry v.
Johnson, 532 U.S. 782, 792`(2001);Henders0n v. Campbell, 353 F.3d 880, 889-90 (1 lth Cir. 2003). The
AEDPA “establishes a more deferential standard of review of state habeas judgments,” Fugate v. Head,
261 F.3d 1206, 1215 (l lth Cir. 2001), in order to “prevent federal habeas ‘retrials’ and to ensure that
state-court convictions are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. 685,
693 (2002); see also Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (recognizing that the federal habeas
court’s evaluation of state-court rulings is highly deferential and that state-court decisions must be given
the benefit of the doubt).
A. Standard of Review Under the AEDPA

Pursuant to the AEDPA, habeas relief may not be granted with respect to a claim adjudicated on
the merits in state court unless the adjudication of the claim:

(l) resulted in a decision that was contrary to, or involved an unreasonable application

§;tcel:;a;lry established Federal law, as determined by the Supreme Court- of` the United

(2) resulted in a decision that was based on an unreasonable determination of` the facts

in light of the evidence presented in the State court proceeding
28 U.S.C. § 2254(d). 'I`he phrase “clearly established Federal law,” encompasses only the holdings of
the United States Supreme Court “as of the time of the relevant state-court decision.” Williams v. Taylor,
529 U.S. 362, 412 (2000).

“[S]ection 2254(d)(1) provides two separate bases for reviewing state court decisions; the
‘contrary to’ and ‘unreasonable application’ clauses articulate independent considerations a federal court
must consider.” Maharaj v. Secretary for Dep ’t. of Corr., 432 F.3d 1292, 1308 (l lth Cir. 2005). The
meaning of the clauses was discussed by the Eleventh Circuit Court of Appeals in Par/cer v. Head, 244
F.3d 831, 835 (1 lth Cir. 2001):

Under the “contrary to” clause, a federal court may grant the writ if the state court arrives

at a conclusion opposite to that reached by [the United States Supreme Court] on a

question of law or if the state court decides a case differently than [the United States

Supreme Court] has on a set of materially indistinguishable facts. Under the

‘unreasonable application’ clause, a federal habeas court may grant the writ if the state

court identifies the correct governing legal principle from [the United States Supreme

Court’s] decisions but unreasonably applies that principle to the facts of the prisoner’s

case.
lf the federal court concludes that the state court applied federal law incorrectly, habeas relief is
appropriate only if that application was “objectively unreasonable.” Id.

Finally, under § 2254(d)(2), a federal court may grant a writ of habeas corpus if the state court’s
decision “was based on an unreasonable determination of the facts in light of the evidence presented in
the State court proceeding.” A determination of a factual issue made by a state court, however, shall be

presumed correct, and the habeas petitioner shall have the burden of rebutting the presumption of

correctness by clear and convincing evidence. See Parker, 244 F.3d at 835-36; 28 U.S.C. § 2254(e)(l).

B. Ineffective Assistance of Counsel Standard

Claims of ineffective assistance of counsel are analyzed under the test set forth in Strz'ckland v.
Washington, 466 U.S. 668 ( l 984), which requires a petitioner to demonstrate both deficient performance
by counsel and resulting prej udice. Demonstrating deficient performance “requires showing that counsel
made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the
Sixth Amendment.” Id. at 687. Deficient performance is established if, “in light of all the
circumstances, the identified acts or omissions [of`counsel] were outside the wide range of professionally
competent assistance.” Id. at 690. However, “counsel is strongly presumed to have rendered adequate
assistance and made all significant decisions in the exercise of reasonable professional judgment.” Id.
Additionally, “a court deciding an actual ineffectiveness claim must judge the reasonableness of
counsel’s challenged conduct on the facts of` the particular case, viewed as of the time of counsel’s
conduct.” Id.

The petitioner must demonstrate that counsel’s alleged errors prejudiced the defense because
“[a]n error by counsel, even if professionally unreasonable, does not warrant setting aside thejudgment
of a criminal proceeding if the error had no effect on the judgment.” Id. at 691-92. To show prejudice,
the petitioner must show “a reasonable probability that, but for counsel’s unprofessional errors, the result
of the proceeding would have been different A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” Id. at 694.

If a claim of ineffective assistance of counsel can be resolved through one of the Stricklandtest’ s
two prongs, the other prong need not be considered 466 U.S. at 697 (“[T]here is no reason for a court
deciding an ineffective assistance claim . . . to address both components of the inquiry if the defendant

makes an insufficient showing on one.”); Sims v. Singletary, 155 F.3d 1297, 1305 (l lth Cir. 1998)

(“When applying Strickland, we are free to dispose of ineffectiveness claims on either of its two
grounds.”).
C. Exhaustion of State Remedies and Procedural Default

Before a district court can grant habeas relief to a state prisoner under § 2254, the petitioner must
exhaust all state court remedies that are available for challenging his conviction, either on direct appeal
or in a state post-conviction motion. See § 2254(b)(1)(A); O’Sullivan v. Boerckel, 526 U.S. 838, 842
(1999) (“[T]he state prisoner must give the state courts an opportunity to act on his claims before he

“6

presents those claims to a federal court in a habeas petition.”). A state prisoner must give the state
courts one full opportunity to resolve any constitutional issues by invoking one complete round of the
State’s' established appellate review process,’ including review by the state’s court of last resort, even
if review in that court is discretionary.” Pruz'tt v. Jones, 348 F.3d 1355, 1358-59 (l lth Cir. 2003)
(quoting O’Sullivan, 526 U.S. at 845.)

To exhaust a claim, a petitioner must make the state court aware of both the legal and factual
bases for his claim. See Snowden v. Singletary, 135 F.3d 732, 735 (l lth Cir. 1998) (“Exhaustion of state
remedies requires that the state prisoner ‘fairly presen[t] federal claims to the state courts in order to give
the State the opportunity to pass on and correct alleged violations of its’ prisoners federal rights.”’)
(quoting Duncan v. Henry, 513 U.S. 364, 365 (1995)). A federal habeas petitioner “shall not be deemed
to have exhausted the remedies available in the courts of the State. . .if he has the right under the law of
the State to raise, by any available procedure, the question presented.” Pruitt, 348 F.3d at 1358. The
prohibition against raising an unexhausted claim in federal court extends to both the broad legal theory

of relief and the specific factual contention that supports relief. Kelley v. Sec ’y, Dep ’t of Corr., 377 F.3d

1317, 1344 (l lth Cir. 2004).

The requirement of exhausting state remedies as a prerequisite to federal review is satisfied if
the petitioner “fairly presents” his claim in each appropriate state court and alerts that court to the federal
nature of the claim. 28 U.S.C. § 2254(1))(1),' Picard v. Connor, 404 U.S. 270, 275-76 (1971). A
petitioner may raise a federal claim in state court “by citing in conjunction with the claim the federal
source of law on which he relies or a case deciding such claim on federal grounds, or simply by labeling
the claim ‘federal.”’ Baldwin v. Reese, 541 U.S. 27, 32 (2004).

The doctrine of procedural default provides that “[i]f the petitioner has'failed to exhaust state
remedies that are no longer available, that failure is a procedural default which will bar federal habeas
relief, unless either the cause and prejudice or the fundamental miscarriage of justice exception is
- established.” sz`th v. Jones, 256 F.3d 1135, 1 138 (l lth Cir. 2001). To establish cause for a procedural
default, a petitioner “must demonstrate that some objective factor external to the defense impeded the
effort to raise the claim properly in state court.” Wright v. Hopper, 169 F. 3d 695, 703 (l lth Cir. 1999).
See also Murray v. Carrier, 477 U.S. 478 (1986). To show prejudice, a petitioner must demonstrate not
only that the errors at his trial created the possibility of prejudice but that they worked to his actual and
substantial disadvantage and infected the entire trial with error of constitutional dimensions United
States v. Frady, 456 U.S. 152 (1982). The petitioner must show at least a reasonable probability of a
different outcome. Crawford v. Head, 311 F.3d 1288, 1327-28 (1lth Cir. 2002).

Alternatively, a petitioner may obtain federal habeas review of a procedurally defaulted claim
if review is necessary to correct a fundamental miscarriage of justice. Edwara's v. Carpenter, 529 U.S.
446, 451 (2000); Carrier, 477 U.S. at 495-96. A fundamental miscarriage of justice occurs in an
extraordinary case where a constitutional violation has probably resulted in the conviction of someone

who is actually innocent. Schlup v. Delo, 513 U.S. 298, 327 (1995). “‘[A]ctual innocence’ means

factual innocence, not mere legal insufficiency.” Bousley v. United States, 523 U.S. 614, 623 (1998).
To meet this standard, a petitioner must show a reasonable likelihood of acquittal absent the
constitutional error. Schlup, 513 U.S. at 327.
III. ANALYSIS

Mr. Sainval contends that counsel was ineffective in failing to move to dismiss the charging
Information on the ground that the Inforrnation was invalid because the assistant state attorney failed to
obtain “legally sufficient” sworn testimony from a material witness before signing the Information. He
argues that although the assistant state attorney had transcripts of taped statements from the victim and
a witness to the offense, those statements were inadequate under Florida law because the individual,
Detective Christopher Meltzer, who administered the oath to the victim and the witness before they gave
their statements was not authorized to administer oaths under Florida law.

In state court Mr. Sainval raised this claim in Ground l of his Rule 3.850 motion (Respondent’s
Ex. 5, record pp. 22-28). In denying the claim, the _state post-conviction court stated:

In response to claim 1, the Court finds the claim is legally meritless Specifically,

Rule 3.140(g), Fla. R. Crim. P., requires an Information be “signed by the state attorney,

or a designated assistant state attorney, under oath stating his or her good faith in

instituting the prosecution and certifying that he or she has received testimony under oath

from the material witness or witnesses for the offense.” The Information filed in this

case meets this requirement and is, therefore‘, not improper.
(Respondent’s Ex. 6, record p. 97). On appeal, the claim was not raised in Mr. Sainval’s Initial Brief
(Respondent’s Ex. 9 - Initial Brief).
A. T he claim is procedurally barred from review

To obtain appellate review of this claim in state court, Mr. Sainval was required to raise and fully

address the merits of the issue in his Initial Brief. See Rule 9.141(b)(3)(C), Fla. R.App. P. He therefore

failed to invoke Florida’s established appellate review process as to this claim. Consequently, he failed
to exhaust his state remedies with regard to this claim. See Cortes v. Glaa'ish, 216 Fed.Appx. 897,
899-900 (1 lth Cir.2007) (unpublished) (“had Cortes received an evidentiary hearing [on issues raised
in his 3.850 motion], his failure to address issues in his appellate brief would constitute a waiver”);
Khianthalat v. Sec .’y, Dep ’t of C orr.,20 l 7 WL 9285601, at *4(1`1th Cir. Dec. 20, 2017) (concluding that
ineffective assistance of trial counsel claims raised in state Rule 3.850 motion but not argued on post-
conviction appeal were procedurally barred from federal habeas review).

Any future attempt to exhaust state remedies would be hltile under the state’s procedural default
doctrine, because the Florida rule requiring submission of an appellate brief bars Mr. Sainval from
returning to state court to challenge the denial of this claim in a second appeal of the denial of the Rule
3.850 motion, see Rule 9.141(b)(3)(C), Fla. R.App.`P. And any further attempt to raise the claim in
another Rule 3 . 850 motion would be subject to dismissal as untimely and successive. See Rule 3.850(b),
(h), Fla.R.Crim.P.

His failure to assert this claim on post-conviction appeal results in the default of this claim. See
Leonard v. Wainwright, 601 F.2d 807, 808 (5th Cir.1979) (stating that exhaustion of a claim raised in
a Rule 3.850 motion includes an appeal from the denial of the motion). He makes none of the requisite
showings to excuse his procedural default. The default therefore bars federal habeas review of this claim.
B. The claim fails on the merits

Even if the claim were not procedurally barred from review, it would fail on the merits.l Rule

 

lNeither the state post-conviction court nor the state appellate court adjudicated on the merits Mr. Sainval’s
claim that the testimony received by the assistant state attorney was inadequate under Florida law. Accordingly, this
court’s consideration of the claim is necessarily de novo. See Porter v. McCo/Ium, 558 U. S. 30, 39 (2009) (de novo
review of the allegedly deficient performance of petitioner’s trial counsel was necessary because the state courts had
failed to address this prong of Strickland analysis). See also Berghuis v. Thompkins, 560 U. S. 370, 390 (2010) (federal
courts can deny writs of habeas corpus under § 2254 by engaging in de novo review when it is unclear whether AEDPA

8

3.140(g), Fla.R.Crim.P., provides, in pertinent part, that

An information charging the commission of a felony shall be signed by the state

attorney, or a designated assistant state attorney, under oath stating his or her good

faith in instituting the prosecution and certifying that he or she has received testimony

under oath from the material witness or Witnesses for the offense,
Mr. Sainval does not argue that the Information was not signed under oath by the assistant state attorney.
Nor does he argue that the assistant state attorney did not receive testimony under oath from a material
witness before signing the Inforrnation (see Respondent’s Ex. l, record pp. 21 -22). Rather, he contends
that the witness testimony the assistant state attorney received was not “legally” adequate under Florida
law because the oath sworn to by the witnesses was administered by a law enforcement officer, and law
enforcement officers are not authorized to administer oaths under Florida law. The court disagrees

Under Florida law, law enforcement officers are authorized to administer oaths “when engaged
in the performance of official duties.” Gupton v. Dep 't of Highway Safety, 987 So. 2d 737, 738 (Fla.
5"‘ DCA 2008) (citing Section 1 17.10, Florida Statutes). Detective Meltzer Was performing an “official
duty” when taking statements from the victim and witness regarding the crime (see Respondent’s Ex.
5, record pp. 58-67). Accordingly, he was authorized under Florida law to administer the oaths to the
victim and the witness. Their sworn statements therefore were sufficient “testimony under oath” on
which the assistant state attorney could rely for purposes of Rule 3.140(g). See Stat_e v. Hartung, 543
So. 2d 236, 237 (Fla. 5"‘ DCA 1989) (“the testimony of [the material witness upon which charges are
based] may be sworn to before anyone authorized to administer oaths and their testimony under oath may

be given out of the presence of the state attorney or his designated»assistant, and that sworn testimony

documented or evidenced stenographically or electronically in the form of affidavits, depositions, video

 

deference applies, because a habeas petitioner will not be entitled to habeas relief if his claim is rejected on de novo
review).

tapes, magnetic tapes, or otherwise, and the evidence of the sworn testimony of such material Witnesses
may be ‘received’ and considered by the state attorney or his designated assistant who may then properly
certify that he has ‘received testimony under oath from the material witness or witnesses for the offense’
as provided in Florida Rule of Criminal Procedure 3.140(g).”).

Because Mr. Sainval has failed to demonstrate that a motion to dismiss the Inforrnation would
have been successful, counsel cannot be deemed deficient in failing to move to dismiss the information
Accordingly, Mr. Sainval’ s ineffective assistance of counsel claim does not warrant federal habeas relief.

Any of Mr. Sainval’s allegations not specifically addressed herein are without merit.

lt is therefore ORDERED AND ADJUDGED that:

l . The Petition for Writ ofHabeas Corpus (Dkt. l) is DENIED. The Clerk shall enter judgment
accordingly and close this case,

2. A Certificate of Appealability (COA) is DENIED in this case because Mr. Sainval cannot
make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). And

because he is not entitled to a COA, he is not entitled to proceed on appeal in forma pauperis

 

 

I)oNE AND oRDEREI) in 'rampa, Flori a en AD l 1 § , 2018.
WILLIAM WNG/'

United States District ludge

SA: sfc
Copies to: Petitioner pro se; Counsel of Record

10

